Fourth Court of Appeals
                                          San Antonio, Texas
                                     MEMORANDUM OPINION
                                              No. 04-15-00003-CV

                                 IN THE INTEREST OF J.M.-H., a Child

                       From the 37th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2014-PA-00209
                              Honorable Richard Garcia, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: May 6, 2015

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant filed a motion to dismiss this appeal. 1 We grant the motion. See TEX. R. APP.

P. 42.1(a)(1). We order that no costs be assessed against appellant because he is indigent.


                                                           PER CURIAM




1
  This is an appeal from the associate judge’s order terminating appellant’s rights to his child. After the order of
termination was rendered, appellant not only filed a notice of appeal, but sought de novo review in the district court
as permitted under the Texas Family Code. After review, the district court reformed the order of termination, reversing
the associate judge’s order terminating appellant’s parental rights to his child. Accordingly, the appeal from the order
of termination is unnecessary as appellant obtained relief during the de novo review process.